— Judgment, Supreme Court, Bronx County (Manuel Ramos, J., at trial and sentence; Jerome Reinstein, J., at suppression hearing), rendered on November 12, 1982, unanimously modified to reduce the sentence imposed upon defendant’s conviction of criminal possession of a weapon in the third degree, a class D felony, to 2Va to 7 years, and said judgment is otherwise affirmed. The sentence imposed upon defendant’s conviction of criminal possession of a weapon in the third degree, a class D felony, exceeded the statutory maximum (Penal Law, § 70.00, subd 2, par [d]) and hence is reduced to that maximum. No opinion. Concur — Murphy, P. J., Kupferman, Asch, Silverman and Fein, JJ.